1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      MARGAUX AMIE,
4
                            Plaintiff,
5                                                           2:18-cv-02131-GMN-VCF
      vs.                                                   ORDER
6     KRAFT-SUSSMAN FUNERAL SERVICE,
      INC.,
7
                            Defendants.
8

9
            Before the Court is the Motion for Refund (ECF NO. 30).
10
            No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
11
     authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
12
     fees, constitutes a consent to the granting of the motion.
13
            On March 8, 2019, Plaintiff was ordered to post a $500 cost bond. (ECF NO. 13). Plaintiff posted
14
     the $500 cost bond.
15
            On December 23, 2019, the parties filed a stipulation and order to dismiss with prejudice. (ECF
16
     NO. 28). The court granted the stipulation and this matter is now closed. (ECF NO. 29).
17
            Accordingly,
18
            IT IS HEREBY ORDERED that the Motion for Refund (ECF NO. 30) is GRANTED.
19

20
            DATED this 27th day of February, 2020.
21
                                                                  _________________________
22                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25
